                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

REGINALD C. GENTRY,                                 )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )       Civil No. 3:19-cv-00778
                                                    )       Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                     )
                                                    )
        Defendants.                                 )

                                           ORDER

        On August 10, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 13), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the plaintiff’s

Motion for Judgment on the Administrative Record (Docket No. 11) is hereby DENIED, and the

decision of the Commissioner is AFFIRMED.

        The Clerk shall enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

        It is so ORDERED.




                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge




     Case 3:19-cv-00778 Document 14 Filed 08/28/20 Page 1 of 1 PageID #: 1496
